\n\

FILED

MAY 1 9 2010

C|erk, U.S. Distri t&
Courts for the Disfrict gfan

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

kruptcy

Latonya C. Moore, ) Coiumbia

Plaintiff, g
v. g Civil Action No.

Sprint washington D.C. Express, §   

Defendant. §
MEMORANDUM OPINION

Plaintiff LaTonya C. Moore has filed an application to proceed without prepayment of
fees, a pro se complaint, and a motion to use a post office box for an address. The application
will be granted, the motion to use the post office box will be granted, and the complaint will be
dismissed for lack of federal jurisdiction.

Moore entered into a contract for telephone and related services with Sprint, and Moore
alleges that Sprint is not charging her according to the terms of that contract, and has unfairly
terminated her service, at least temporarily, from time to time. See Compl. at l-2.

A federal district court is a court of expressly limited jurisdiction. lt has jurisdiction in
civil actions arising under the Constitution, laws or treaties of the United States. See 28 U.S.C.
§ 133 l. The allegations in the complaint, however, do not appear to arise under federal law, but
instead under state contract law. A federal district court also has jurisdiction over civil actions in
matters where the controversy is between citizens of different states and exceeds $75,000. See

28 U.S.C. § l332(a). Here, however, the complaint identifies a District of Columbia address for

both the plaintiff and the defendant, and does not identify an amount in controversy over
$75,000. Therefore, there appears to be no diversity jurisdiction under § l332(a).
Accordingly, the Court will dismiss the complaint without prejudice for lack of subject

matter jurisdiction. A separate order accompanies this memorandum opinion.

 

Date:  52 3/. 24"' 3